Citation Nr: 1021129	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right hand tremor.



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2002 to March 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction was subsequently transferred to the 
RO in Houston, Texas.

On the Veteran's Form 9, he indicated that he was only 
appealing the issue of entitlement to a higher rating for his 
right hand tremor.  The Board has adjusted its consideration 
accordingly.

During the course of the Veteran's appeal, the disability 
rating was increased to 10 percent effective March 11, 2007, 
the original date of service connection.  This action did not 
satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran is right handed; his right hand tremor is 
manifested by no more than mild incomplete paralysis of the 
median nerve.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a right hand tremor have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8599-8515 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in May 2007, prior to the initial 
adjudication of the claim.  This letter included notice with 
respect to the initial-disability-rating and effective-date-
elements of the Veteran's claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
other pertinent medical records have been obtained.  The 
Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The Veteran's right hand tremor is rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the 
median nerve.  Complete paralysis of the median nerve of the 
major upper extremity warrants a 70 percent rating.  Complete 
paralysis is manifested by the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally; considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape); pronation 
incomplete and defective, absence of flexion of index fingers 
and feeble flexion of the middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at right angles to the palm; flexion of the wrist 
weakened; and pain with trophic disturbances.  Incomplete 
paralysis of the median nerve of the major upper extremity 
warrants a 50 percent rating if it is severe, a 30 percent 
rating if it is moderate or a 10 percent rating if it is 
mild.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.
  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected right hand tremor.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The Veteran was originally granted service connection for a 
right hand tremor in an August 2007 rating decision.  The 
disability was assigned a noncompensable rating effective 
March 11, 2007, the day after the Veteran's discharge from 
service.  The Veteran appealed this rating, contending that 
the severity of his right hand disability warrants a higher 
rating.  During the course of the Veteran's appeal, the 
disability rating was increased to 10 percent, also effective 
the original date of service connection.

In response to his original claim for service connection, the 
Veteran was afforded a VA examination in June 2007.  The 
Veteran's subjective complaints included right hand pain, 
particular with gripping, shaking of the right hand, soreness 
and tingling of the hand and all digits, and occasional 
stiffness.  He indicated that these symptoms last for ten to 
fifteen minutes at a time and then generally resolve without 
treatment.  Upon examination, the Veteran was able to repeat 
flex and extend all fingers, and grasp was five out of five 
bilaterally.  There was pain at the base of all digits, yet 
firm pressure to all joint of the hand was unremarkable.  The 
Veteran did not grimace or withdraw his hand during the 
examination.  The examiner did not observe any tremor of the 
hand with repeated observation and testing.  A diagnosis of 
right hand tremor was assigned.

The Veteran underwent another VA neurological examination in 
April 2009.  He continued to complain of right hand pain, in 
particular sharp pains and aching especially at the dorsal 
thumb web.  The examiner noted that the Veteran's primary 
complaint was right hand pain with continued intermittent 
tremor of the hand when using hand tools, writing, or holding 
his fiancé's hand.  He denied weakness or dropping of 
objects, and indicated that he was still able to write and 
print legibly.  He also indicated that he worked at as a 
supervisor of an excavation team of contract building 
platforms for wind turbines.  

The Veteran's writing sample at the time of examination was 
unchanged from previous samples, and no hand tremor was 
demonstrated during writing.  Finger flexors and extensors 
and grip strength testing were all normal.  An X-ray of the 
right hand showed no significant soft tissue or bony 
abnormality.  The examiner concluded by assessing the Veteran 
with a minimal to mild action or essential tremor of the 
right hand without any known pathology on MRI.  No worsening 
of severity was seen upon examination.  She also determined 
that the pain in the right hand is not of neurological origin 
but may be due to a mild arthritis process.  No disability or 
loss of function was noted at that time.

The Veteran also submitted a statement from his friend, T. 
H., who indicated that he served with the Veteran from 2002 
through 2007, and also has worked with the Veteran since 
service at the same company.  He noted that he had observed 
the Veteran's hand start shaking around March of 2004.  He 
claimed that he still notices the same shaking of the right 
hand at work.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a disability rating in 
excess of 10 percent for his right hand tremor.  In so 
finding, the Board notes that none of the objective findings 
support the presence of more than mild incomplete paralysis 
of the right median nerve.  The April 2009 VA specifically 
determined that the Veteran had a minimal to mild action or 
essential tremor of the right hand.   The previous VA 
examination report and other evidence of record do not 
provide any other specific information or findings that would 
lead the Board to conclude that the incomplete paralysis more 
nearly approximates moderate than mild.  In fact, the 
Veteran's hand tremor has not even been observed upon 
examination.  Moreover, the April 2009 examiner found no 
disability or loss of function.   Accordingly, an initial 
disability rating higher than 10 percent for right hand 
tremor is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right hand tremor is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


